FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SEBASTIAN QUINTERO-HUERTA,                        No. 10-73537

               Petitioner,                        Agency No. A098-761-914

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Sebastian Quintero-Huerta, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to suppress

evidence and his request to terminate proceedings. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review the denial of a motion to suppress de novo. See United

States v. Jones, 286 F.3d 1146, 1150 (9th Cir. 2002). We deny the petition for

review.

      The BIA did not err in denying the motion to suppress. The exclusionary

rule does not generally apply in immigration proceedings. See INS v. Lopez-

Mendoza, 468 U.S. 1032, 1050-51 (1984). We have held, however, that it does bar

the introduction of evidence obtained through “egregious violations” of the Fourth

Amendment. See Orhorhaghe v. INS, 38 F.3d 488, 493 (9th Cir. 1994). An officer

acts egregiously when he “committ[s] the violation deliberately or by conduct a

reasonable officer should have known would violate the Constitution.” Id.

Quintero-Huerta does not contend that the officers here deliberately violated his

Fourth Amendment rights. Nor should a reasonable officer have known that the

Anacortes checkpoint was unconstitutional. See United States v. Martinez-Fuerte,

428 U.S. 543, 96 S.Ct. (1976). Thus, even if there was a violation, an issue we do

not decide, the motion was properly denied.

      The record does not support Quintero-Huerta’s contention that the

government violated either 8 C.F.R. § 287.8(b)(1) or INA § 287(a)(2).

Furthermore, Quintero-Huerta admitted his unlawful presence prior to his arrest.

United States v. Calderon-Medina, 591 F.2d 529, 531 (9th Cir. 1979) (A violation


                                          2                                   10-73537
of an INS regulation invalidates a deportation proceeding only if “the regulation

serves a purpose of benefit to the alien” and “the violation prejudiced interests of

the alien which were protected by the regulation.”).

      PETITION FOR REVIEW DENIED.




                                           3                                    10-73537